— Order unanimously affirmed without costs. Memorandum: Based on the entire record before it, including the time sheets of the attorneys, the court did not abuse its discretion in imposing monetary sanctions, pursuant to CPLR 3126, against Malcolm Glazer for disobeying the orders directing disclosure. The amount of the attorneys’ fees assessed was reasonable and was limited to those fees incurred as a result of the failure to comply with the disclosure orders. (Appeals *876from order of Monroe County Surrogate’s Court, Smith, J.H.O. —sanctions.) Present — Callahan, J. P., Doerr, Boomer, Green and Pine, JJ.